Case 4:19-cv-03910 Document 1-4 Filed on 10/09/19 in TXSD Page 1 of 9




            EXHIBIT A-3
           Case 4:19-cv-03910 Document 1-4 Filed on 10/09/19 in TXSD Page 2 of 9


                                                                                                                  !l/23/20'19 12:·13 PM
                                                                                     M<11ily11 Brngess - Qi:,flicl Cle1k Hm1i; County
                                                                                                            Envelope No. 36226686
                                   2019-59116 I Court: 189                                                            By: Nolso11 Cuero
                                                                                                         Filed: 8123/201912:13 PM

                                            CAUSE NO. - - - - - -

       GABRIELA OLIVO,                                                    IN THE DISTRICT COURT OF
           p lcti!ll~/l
                                                                             HARRIS COUNTY, TEXAS
       v
                                                                                    JUDICIAL DISTRICT
       CERTAIN UNDERWRITERS AT
       LLOYD'S, LONDON
            lJe.fimdanl                                                     .JURY TRIAL        DEMANDl~D


                                     PLAJNTIFF'S ORIGINAL PETITION

      TO THE HONORABLE JUDGE OF SAID COURT:

                 COMES NOW PLAINTIFF Gabriela Olivo (''Plaintiff') and files this Original Petition

      against Certain Underwriters at Lloyd's, London ("Defendant") and, in support ol' thereof, would

      respectfully show the Court the following:

                           I.     DISCOVERY CONTROL PLAN AND l\'IONETARY RELIEF




(J\
0
      I.         Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.
(Y)
(Y)
      2.         Plaintiff seeks moneta1y relief under $I 00,000.00, including damages of any kind.

      penalties, costs, expenses, pre-judgment interest, and attorney's fees.     Tex. R. Civ. P. 47(c)(I).

      Fu11her, Plaintiff specifies that she seeks a maximum amount of damages that does not exceed !he

      sum or value of $74,000, exclusive of interest and costs. Removal would be improper because

      there is no federal question. Plaintiff has not asserted any claims arising under the Constitution,

      treaties or laws of the United States of America. 28 U.S. Code* 1331. Ft11iher, removal would

      be improper because federal courts lack subject matter jurisdiction over this action, as the matter

      in controversy does not exceed the sum or value of $75,000, exclusive of interest and costs. 28

      U.S. Code       *1332.
             Case 4:19-cv-03910 Document 1-4 Filed on 10/09/19 in TXSD Page 3 of 9




                                           II.   CONDITIONS PRECEDENT

        3.      Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to recovery

        have been performed or have occurred.

                                    Ill.     PARTIES, JURISDICTION AND VENUE

        A.      PARTIES

        4.      Plaintiff Gabriela Olivo is a Texas resident, \vho resides in 11502 Flaxman St., Houston,

        Harris County, Texas.

        5.      Defendant Certain Underwriters at Lloyd's, London is an insurance company doing

        business in the State oCTexas. which may be served through Mendes & l'vlounl LLP al 750 Seventh

        Ave. New York, NY 10019-6829.

        B.      .JUIUSDICTlON
-u
(j)
p:;     6.      The Court has subject matter jurisdiction over this cause of action because it involves an

        amount in controversy in excess of the minimum jurisdictional limits of the Court.
(j\
0

(Y)
        7.      The Court has both general and specific personal jurisdiction over Defendant. The Court
(Y)

rl
        has general jurisdiction over Defendant, as Defendant has sufficient minimum contacts with and
(j\
rl
0
N       within this State and has purposefully availed itself of the privilege of conducting activities within
'---.
(Y)
rl
'---.
(j\
        this State, thus invoking the benefits, protections, and obligations of this State's laws. Defendant's

        contacts with this State, which are continuous and systematic, include doing business in Texas,

        selling and delivering insurance products in Texas, entering into contracts for insurance in Texas

        with Texas residents, insuring property located in Texas, underwriting insurance policies in Tc:--:as,

        accepting policy premiums in Texas and adjusting insurance claims in Texas. This activity was

        not the unilateral activity of another party or a third person.
              Case 4:19-cv-03910 Document 1-4 Filed on 10/09/19 in TXSD Page 4 of 9




         8.      Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and were not

         random, fo1tuitous, or attenuated, and are thus subject to the jurisdiction of this Stale in suits based

         on its activities. The Court has jurisdiction over Defendant because: (I) Defendant purposefully

         availed itself of the benefits of conducting activities in Texas, and (2) the cause of action arises

         from or relates to those contacts or activities.

         9.      The Court has specific jurisdiction over this matter as it involved the execution,

0
u
         performance, and breach of a Texas insurance contract with PlaintifC who is a Texas resident, with
>::
H
QJ       regards to an insured risk and/or property located in Texas. As a matter of law, Defendant
_µ
Ul
m
w        conducted business in this State because, without limitation, Defendant conducted the business or
 Ul
 >::
~
0
         insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or
r:i

         Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.

         Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff affirmatively

         assert the Corn1's exercise ofjurisdiction over Defendant comports with "traditional notions of fair
m
0
         play and substantial justice."
rl
         c.      VENUE
m
rl
0
N
...___
         l 0.    Venue is proper in Harris County because all or a substantial pmt of the events or omissions
(Y)
rl
...___
m        giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem.        Code~    l 5.002(a)(I) .

         The property subject to this dispute and which is owned by Plaintiff is located in Harris County.

         The insurance policy insuring the property was executed in Harris County. The damage to the

         prope11y resulted from an event or occurrence in Harris County. The resulting insurance claim

         that was made by Plaintiff, the property inspection performed by Defendant, and the denial and/or

         underpayment of the insurance claim by Defendant occurred in Harris County.
                Case 4:19-cv-03910 Document 1-4 Filed on 10/09/19 in TXSD Page 5 of 9




                                             IV.     FACTUAL BACKGROUND

           11.     Gabriela Olivo is a named insured under a property insurance policy issued by Certain

           Underwriters at Lloyd's, London. The policy number is ***2130.

           12.     Hurricane Harvey caused major wind damage to thousands of homes i11 the Southeast

           Texas area. Hurricane Harvey's winds were sufficient to cause damage as evidenced in this claim ..

           Thereafter, Plaintiff's subsequently filed a claim on her insurance policy.

0          13.     Defendant improperly denied and/or underpaid the claim.
u
~
H
QJ         14.     Defendant conducted a substandard investigation and inspection of the property, prepared
.µ
Ul
 <1l
fil        a repo11, which did not include all of the damages that were observed during the inspection, and

           undervalued the damages observed during the inspection.

           15.     Specifically, On August 28, 2017, Hurricane Harvey hit the Texas coast, which included

           Harris County. The impact of this storm caused roof and interior damage to Plaintiffs house.

           Specifically, the storm lifted multiple shingles, causing water to enter into the house. As a result,
0i
0
 ..
(Y)
           the water stained and cracked the ceiling. Thereafter, Plaintiff filed a claim on her insurance policy .
(Y)

rl
           16.     Defendant performed an outcome-oriented investigation of Plaintiff's claim. Defendant's
0i
rl
0
N          (improper) claims handling included Defendant's biased claims adjustment, and an unfair and
........
(Y)
rl
........   inequitable evaluation of Plaintiff's losses on the prope11y.        In addition, Defendant's claims
0i



           handling included both an unreasonable investigation and underpayment of Plaintiffs claim.

                                   V.      CAUSES OF ACTION AND ATTORNEY'S FEES

           17.     Plaintiff incorporates the foregoing for all purposes.

           A.      BREACH OF CONTRACT

           18.     Plaintiff and Defendant entered into an insurance contract. Defendant breached this

           contract by, without limitation, inadequately and/or improperly investigating Plaintiffs insurance
                Case 4:19-cv-03910 Document 1-4 Filed on 10/09/19 in TXSD Page 6 of 9




          claim, wrongfully denying and/or underpaying the claim. Defendant damaged Plaintiff through

          its actions and/or inactions described herein.

          B.       PROMPT PAYMENT OF CLAIMS STATUTE

          19.      Defendant's failure to pay for Plaintiffs losses and/ or to follow the statutory lime

          guidelines for accepting or denying covernge constitutes a violation of Section 542. 051 et seq. or

          the Texas Insurance Code.

0
u
          20.      In addition to Plaintiff's claim for damages, Defendant's violation of the Tex. Insurance
~
H
QJ        Code entitles Plaintiff to interest and attorneys' fees as set forth in Section 542.060 of the Texas
_µ
Ul
m
i:i1      Insurance Code.

          c.       BAD FAITH

          21.      Defendant is an insurance company and insured Plaintiff's properly. Defendant is required

          to comply with Chapter 541 of the Texas Insurance Code.

          22.      Defendant violated Section 541.05 I of the Texas Insurance Code by, without limitation:
0)
0
 ..
(")
                   I. Making statements misrepresenting the terms and/or benefits of the policy .
(")

rl
          23.      Defendant also violated Section 541.060 by, without limitation:
0)
rl
0
N
......_            I. Misrepresenting to Plaintiff a material fact or policy provision relating to coverage at
(>')
rl
......_
0)
                      issue;

                   2. Failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of

                      a claim with respect to which the insurer's liability had become reasonably clear:

                   3. Failing to promptly provide to Plaintiff a reasonable explanation of the basis in the

                      policy, in relation to the facts or applicable law, for the insurer's denial of a claim or

                      offer of a compromised settlement of a claim;
         Case 4:19-cv-03910 Document 1-4 Filed on 10/09/19 in TXSD Page 7 of 9




              4. Failing within a reasonable time to affirm or deny coverage of a claim to Plaintiff or

                  submit a reservation of rights to Plaintiff; and/or

              5. Refusing to pay the claim without conducting a reasonable investigation with respect

                  to the claim;

       24.    Defendant violated Section 541.061 by, without limitation:

              1. Making an untrue statement of material fact;

              2. Failing to state a material fact necessary to make other statements made not misleading

                  considering the circumstances under which the statements were made:

              3. Making a statement in a manner that would mislead a reasonably prudent person to a

                  false conclusion of a material fact;

              4. Making a material misstatement oflaw; and/or

              5. Failing to disclose a matter required by law to be disclosed.

       25.    Defendant knowingly committed the acts complained of. As such, Plaintiff is entitled to
()'\
0
       exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-(b ).
rl
       D. ATTORNEYS' FEES
()'\
rl
0
N      26.    Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against Defendant and
"--
(Y)
rl
"'--
()'\   agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

       27.    Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas Civil

       Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents Plaintiff

       presented the claim to Defendant, and Defendant did not tender the just amount owed before the

       expiration of the 30th day after the claim was presented.
         Case 4:19-cv-03910 Document 1-4 Filed on 10/09/19 in TXSD Page 8 of 9




       28.       Plaintiff fu1ther prays that she be awarded all reasonable attorneys' fees incurred in

       prosecuting her causes of action through trial and any appeal pursuant to Sections 541. 152 and

       542.060 of the Texas Insurance Code.

                                       VJI.    TEX. R. CIV. P. 193.7 NOTICE.

       29.       Pursuant to Tex. R. Civ. P. 193. 7, the undersigned hereby notifies al I parties and counsel

       ofrecord that Plaintiff may introduce into evidence at the time of trial or pre-trial, those documents

0
u
       produced by all parties in response to requests for production and/or requests for disclosure in this
i:::
H
([)    matter.
.µ
UJ
<ll
µ:j                                            VIII. JURYDEMAND

       30.       Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has tendered the

       appropriate fee.

                                                   IX.     PRAYER

       31.       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to
m
0

(Y)
       appear and answer herein, and that, after due process of law, Plaintiff have judgment against
(Y)


       Defendant for actual damages, together with exemplary damages, statutory damages, treble

       damages, statutory interest, pre-judgment interest, post-judgment interest, attorneys' fees, costs of

       suit, and for all such other and fmiher relief, both general and special, in law and in equity, to

       which Plaintiff may be justly entitled.
         Case 4:19-cv-03910 Document 1-4 Filed on 10/09/19 in TXSD Page 9 of 9




                                         Respectfu II y subm ittcd,

                                          THE     BUZBEE LAW FIRM
                                         By: s ·A11tho111· U.Bu::bee
                                             Anthony G. Buzbee
                                             State Bar No. 24001820
                                             tbuzbee@txa Homeys. com
                                             Christopher J. Leavitt
                                             State Bar No. 240533 I 8
                                             cl ea vi t t@txattorneys.com
                                             JP J\:f organ Chase Tower
0
u                                            600 Travis, Suite 6850
>:!                                          Houston, Texas 77002
H
<1J
_µ
                                             Telephone: (713) 223-5393
1Jl
C1l
                                             Facsimile: (713) 223-5909
J:i!
                                              AND

                                           LAW' OFFICES OF MANUEL SOLIS, PC

                                          By: s Stephen R. r/!a/ker
                                              Stephen R. Walker
                                              State Bar No. 2400 l 820
                                              Texas Bar No. 24034729
0\                                            Grcgrny J. Finney
0
                                              Texas Bar No. 24044430
(Y)
(Y)                                           Juan A. Solis
                                              Texas Bar No. 24103040
0\
rl                                            6657 Navigation Blvd.
0
 N
..____
                                              Houston, TX 770 I I
(Y)                                           Phone: (713)277-7838
rl
..____
 0\
                                              rax: (281) 377-3924
                                              swalker@manuclsolis.com
                                              gfinney@manuelsol is.com
                                              jusolis@manuelsolis.com

                                              ATTORNEYS FOR PLAINTIFF
